Citation Nr: 1531568	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-24 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for lymphedema of the left leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1978 to August 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claim was decided by a special processing unit and following issuance of the rating decision, the claim was returned to the RO in Atlanta, Georgia.  

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported that she works and has not indicated that she is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  Accordingly, TDIU has not been raised by the record and is not before the Board at this time.    

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in a September 2010 letter, Dr. J.P., a vascular specialist, wrote that he had been treating the Veteran since 2008 for chronic, intractable lymphedema of the left lower extremity.  He also noted that the October 2009 rating decision incorrectly stated that the Veteran did not have any skin disturbance.  However, there are no medical records from Dr. J.P. of record.  As there is evidence of missing relevant private treatment records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Lastly, it appears that the Veteran may receive intermittent treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide or authorize the release of records from Dr. J.P. and any other private facility where the Veteran has been treated for her lymphedema since 2008.  See September 2010 letter from Dr. J.P.

2.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

3.  After ensuring that the requested actions are completed, and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the benefit sought is not fully granted, furnish the Veteran and her representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




